Exhibit 10.1


HEICO CORPORATION


2018 INCENTIVE COMPENSATION PLAN






1

--------------------------------------------------------------------------------




HEICO Corporation
2018 INCENTIVE COMPENSATION PLAN


1.
 
Purpose
3
 
 
 
 
2.
 
Definitions
3
 
 
 
 
3.
 
Administration
7
 
 
 
 
4.
 
Shares Subject to Plan
7
 
 
 
 
5.
 
Eligibility
8
 
 
 
 
6.
 
Specific Terms of Awards
8
 
 
 
 
7.
 
Certain Provisions Applicable to Awards
12
 
 
 
 
8.
 
Code Section 409A
13
 
 
 
 
9.
 
Change in Control
14
 
 
 
 
10.
 
General Provisions
15









2

--------------------------------------------------------------------------------




HEICO CORPORATION
2018 INCENTIVE COMPENSATION PLAN


1. Purpose. The purpose of this 2018 INCENTIVE COMPENSATION PLAN (the “Plan”) is
to assist HEICO Corporation, a Florida corporation (the “Company”) and its
Related Entities (as hereinafter defined) in attracting, motivating, retaining
and rewarding high-quality executives and other employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company's shareholders, and providing such persons with
performance incentives to expend their maximum efforts in the creation of
shareholder value.


2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.


(a) “Applicable Laws” mean the legal and regulatory requirements relating to the
administration of equity or cash-based awards, including but not limited to,
under U.S. state corporate laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted.


(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Share granted as a bonus or in lieu of another
Award, Dividend Equivalent, Other Stock-Based Award or Performance Award,
together with any other right or interest, granted to a Participant under the
Plan.


(c) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.


(d) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant's death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant's death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.


(e) “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to
such Rule.


(f) “Board” means the Company's Board of Directors.


(g) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related Entity, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement (if any) with the Company or a
Related Entity, (iii) any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity, (iv) any act by the Participant of
dishonesty or bad faith with respect to the Company or a Related Entity, (v) use
of alcohol, drugs or other similar substances in a manner that adversely affects
the Participant’s work performance, or (vi) the commission by the Participant of
any act, misdemeanor, or crime reflecting unfavorably upon the Participant or
the Company or any Related Entity. The good faith determination by the Committee
of whether the Participant’s Continuous Service was terminated by the Company or
a Related Entity for “Cause” shall be final and binding for all purposes
hereunder.






3

--------------------------------------------------------------------------------




(h) “Change in Control” means a Change in Control as defined in Section 9(b) of
the Plan.


(i) “Class A Common Stock” means the shares of Class A Common Stock of the
Company, par value $0.01 per share.


(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.


(k) “Committee” means the Committee designated to administer the Plan in
accordance with Section 3.


(l) “Common Stock” means the shares of Common Stock of the Company, par value
$0.01 per share.


(m) “Consultant” means any Person (other than an Employee or a Director, solely
with respect to rendering services in such Person’s capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.


(n) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider, except as otherwise provided in the Award Agreement and
except as otherwise required under Treasury Regulation Section 1.409A-1(h)(5).
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.


(o) “Director” means a member of the Board or the board of directors of any
Related Entity.


(p) “Disability” means in the case of Incentive Stock Options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, the Committee may, in its discretion, determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.


(q) “Dividend Equivalent” means a right, granted to a Participant under Section
7(a) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.


(r) “Effective Date” means the effective date of this Plan, which shall be March
16, 2018.


(s) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only Employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may, in the discretion of the Committee, be considered as still in the
employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.


(t) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The payment of a Director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company or a Related Entity.


(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.






4

--------------------------------------------------------------------------------




(v) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of a Share as of any given date shall be the closing sale price per Share
reported on a consolidated basis for stock listed on the principal stock
exchange or market on which Shares are traded on the date as of which such value
is being determined (or as of such later measurement date as determined by the
Committee on the date the Award is authorized by the Committee), or, if there is
no sale reported on that date, then on the last previous day on which a sale was
reported.


(w) “Incentive Stock Option” means any Option intended to be designated and
qualifying as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.


(x) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.


(y) “Incumbent Board” means the Incumbent Board as defined in Section9(b)(ii)
hereof.


(z) “Listing Market” means the New York Stock Exchange or, if the securities of
the Company are not then listed on the New York Stock Exchange, the principal
other national securities exchange on which any securities of the Company are
listed for trading, and if not listed for trading, by the rules of the Nasdaq
Global Select Market.


(aa) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.


(bb) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.


(cc) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.


(dd) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.


(ee) “Performance Award” means any Award of Performance Shares or Performance
Units granted pursuant to Section 6(h) hereof.


(ff) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.


(gg) “Performance Share” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.


(hh) “Performance Unit” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.


(ii) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.




5

--------------------------------------------------------------------------------




(jj) “Prior Plan” means the Heico Corporation 2012 Incentive Compensation Plan.


(kk) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.


(ll) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.


(mm) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.


(nn) “Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period, with any risks of forfeiture
or other restrictions as the Committee, in its sole discretion, may impose.


(oo) “Restricted Stock Unit Award” means an Award of Restricted Stock Unit
granted to a Participant under Section 6(e) hereof.


(pp) “Restriction Period” means the period of time specified by the Committee
that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.


(qq) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.


(rr) “Shareholder Approval Date” means the date on which this Plan (as amended
and restated) is approved by shareholders of the Company eligible to vote in the
election of directors, by a vote sufficient to meet the requirements of Section
422 of the Code and applicable requirements under the rules of the Listing
Market.


(ss) “Shares” means shares of Common Stock or Class A Common Stock, and such
other securities as may be substituted (or resubstituted) for Shares pursuant to
Section 10(c) hereof.


(tt) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof


(uu) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.


(vv) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company (i) acquired by the
Company or anyRelated Entity, (ii) which becomes a Related Entity after the date
hereof, or (iii) with which the Company or any Related Entity combines.






6

--------------------------------------------------------------------------------




3. Administration.


(a) Authority of the Committee. The Plan shall be administered by the
Compensation Committee of the Board. The Board (or those members of the Board
who are “independent directors” under the corporate governance statutes of the
Listing Market) may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee. The
Committee shall have full and final authority, subject to and consistent with
the provisions of the Plan, to select Eligible Persons to become Participants,
grant Awards, determine the type, number and other terms and conditions of, and
all other matters relating to, Awards, prescribe Award Agreements (which need
not be identical for each Participant) and rules and regulations for the
administration of the Plan, construe and interpret the Plan and Award Agreements
and correct defects, supply omissions or reconcile inconsistencies therein, and
to make all other decisions and determinations as the Committee may deem
necessary or advisable for the administration of the Plan. In exercising any
discretion granted to the Committee under the Plan or pursuant to any Award, the
Committee shall not be required to follow past practices, act in a manner
consistent with past practices, or treat any Eligible Person or Participant in a
manner consistent with the treatment of any other Eligible Persons or
Participants.


(b) Manner of Exercise of Committee Authority. Any action of the Committee shall
be final, conclusive and binding on all persons, including the Company, its
Related Entities, Eligible Persons, Participants, Beneficiaries, transferees
under Section 10(b) hereof or other persons claiming rights from or through a
Participant, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Related Entity, or committees
thereof, the authority, subject to such terms and limitations as the Committee
shall determine, to perform such functions, including administrative functions
as the Committee may determine to the extent that such delegation will not
result in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the Company
and will not result in a related-person transaction with an executive officer
required to be disclosed under Item 404(a) of Regulation S-K (in accordance with
Instruction 5.a.ii thereunder) under the Exchange Act. The Committee may appoint
agents to assist it in administering the Plan. Any such delegations shall be set
forth in a written instrument that specifies the persons authorized to act
thereunder and the terms and limitations of such authority, which writing shall
be delivered to the Company’s Chief Financial Officer, Principal Accounting
Officer and General Counsel before any authority may be exercised.


(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to it, him or her by any officer or Employee, the
Company's independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.


4. Shares Subject to Plan.


(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 4,000,000
plus (which includes 678,919 Shares that are available under the Prior Plan as
of the Shareholder Approval Date) plus any Shares subject to any Awards under
the Prior Plan that are outstanding on the Effective Date that are forfeited,
expire or otherwise terminate without issuance of such Shares after the
Effective Date. The Awards granted under the Plan may be with respect to Common
Stock and/or Class A Common Stock, in such proportions as shall be determined by
the Board or the Committee in its sole discretion. Any Shares that are subject
to Awards of Options or Stock Appreciation Rights shall be counted against this
limit as one (1) Share for every one (1) Share granted. Any Shares that are
subject to Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as two and one-half (2.5) Shares for every one (1)
Share granted. Any Shares delivered under the Plan may consist, in whole or in
part, of authorized and unissued shares or treasury shares.




7

--------------------------------------------------------------------------------




(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares deliverable in settlement of or relating to then outstanding
Awards. The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.


(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.


(i) If any Awards are forfeited, expire or otherwise terminate without issuance
of such Shares, or any Award is settled for cash or otherwise does not result in
the issuance of all or a portion of the Shares subject to such Award, the Shares
to which those Awards were subject, shall, to the extent of such forfeiture,
expiration, termination, cash settlement or nonissuance, again be available for
delivery with respect to Awards under the Plan, subject to Section 4(c)(iv)
below, provided, however, that Shares tendered or withheld to pay the exercise
price for any Award or to pay taxes relating to any Award shall not again be
available for delivery with respect to Awards under the Plan and, provided
further, that Stock Appreciation Rights that are settled in Shares shall count
against the limit in Section 4(a) of this Plan based upon the full number of
Shares that are subject to the Award.


(ii) Substitute Awards shall not reduce the Shares authorized for delivery under
the Plan or authorized for delivery to a Participant in any period.
Additionally, in the event that a company acquired by the Company or any Related
Entity or with which the Company or any Related Entity combines has shares
available under a pre-existing plan approved by its shareholders, the shares
available for delivery pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for delivery under the Plan
if and to the extent that the use of such Shares would not require approval of
the Company’s shareholders under the rules of the Listing Market.


(iii) Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share if such Share was subject to
an Option or Stock Appreciation Right granted under the Plan and as two and
one-half (2.5) Shares if such Share was subject to an Award other than an Option
or Stock Appreciation Right granted under the Plan or the Prior Plan.


(iv) Notwithstanding anything in this Section 4(c) to the contrary but subject
to adjustment as provided in Section 10(c) hereof, the maximum aggregate number
of Shares that may be delivered under the Plan as a result of the exercise of
the Incentive Stock Options shall be 4,000,000 Shares.


(d) No Further Awards Under Prior Plan. In light of the adoption of this Plan,
no further awards shall be made under the Prior Plan after the Shareholder
Approval Date.


5. Eligibility. Awards may be granted under the Plan only to Eligible Persons.


6. Specific Terms of Awards.


(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her Award;
provided, however, that reload or other automatic Awards made upon exercise of
Options or Stock appreciation Rights shall not be granted under the Plan. Except
as otherwise expressly provided herein, the Committee shall retain full power
and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan. Except in cases in
which the Committee is authorized to require other forms of consideration under
the Plan, or to the extent other forms of consideration must be paid to satisfy
the requirements




8

--------------------------------------------------------------------------------




of Florida law, no consideration other than services may be required for the
grant (as opposed to the exercise) of any Award.


(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:


(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option. If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such Employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value of a Share on the date such Incentive Stock Option is
granted.


(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, and the methods by or forms in which
Shares will be delivered or deemed to be delivered to Participants.


(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification. Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:


(A) the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;
and


(B) The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000. In the event that an Option designated as Incentive Stock Options
fails to meet or continue to meet the requirements of Code Section 422, such
Option shall be re-designated as non-qualified Option automatically on the date
of such failure.






9

--------------------------------------------------------------------------------




(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:


(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee. The
grant price of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, in the case of a Freestanding
Stock Appreciation Right, or less than the associated Option exercise price, in
the case of a Tandem Stock Appreciation Right.


(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, and any other terms and conditions of
any Stock Appreciation Right.


(d) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:


(i) Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restricted Period. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a shareholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee). During the period that the Restriction
Stock Award is subject to a risk of forfeiture, subject to Section 10(b) below
and except as otherwise provided in the Award Agreement, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant.


(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant's Continuous Service during the applicable
Restriction Period, the Participant's Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to Restricted Stock
Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock.


(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.






10

--------------------------------------------------------------------------------




(e) Restricted Stock Unit Award. The Committee is authorized to grant Restricted
Stock Unit Awards to any Eligible Person on the following terms and conditions:


(i) Award and Restrictions. Satisfaction of a Restricted Stock Unit Award shall
occur upon expiration of the deferral period specified for such Restricted Stock
Unit Award by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, a Restricted Stock Unit Award shall be subject to
such restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. A
Restricted Stock Unit Award may be satisfied by delivery of Shares, cash equal
to the Fair Market Value of the specified number of Shares covered by the
Restricted Stock Unit, or a combination thereof, as determined by the Committee
at the date of grant or thereafter.


(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant's Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant's Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that forfeiture
conditions relating to a Restricted Stock Unit Award shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of any
Restricted Stock Unit Award.


(iii) Voting and Dividends. Prior to satisfaction of a Restricted Stock Unit
Award, a Restricted Stock Unit Award carries no voting or dividend or other
rights associated with Share ownership.


(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements.


(g) Performance Awards. The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. Except as
provided in Section 9 or as may be provided in an Award Agreement, Performance
Awards will be distributed only after the end of the relevant Performance
Period. The performance goals to be achieved for each Performance Period shall
be conclusively determined by the Committee and may be based upon any criteria
that the Committee, in its sole discretion, shall determine should be used for
that purpose. The amount of the Award to be distributed shall be conclusively
determined by the Committee. Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred basis in a manner
that does not violate the requirements of Section 409A of the Code.


(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity provided that such
loans are not in violation of Section 13(k) of the Exchange Act, or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall
determine.






11

--------------------------------------------------------------------------------




7. Certain Provisions Applicable to Awards.


(a) Dividends and Dividend Equivalents. No Participant will have any of the
rights of a shareholder with respect to any Shares until Shares are issued to
the Participant. The Committee is authorized to grant Dividend Equivalents to
any Eligible Person entitling the Eligible Person to receive cash, Shares, other
Awards, or other property equal in value to the dividends paid with respect to a
specified number of Shares, or other periodic payments. Any Dividend Equivalent
Rights will be subject to the same vesting or performance conditions as the
underlying Award. In addition, the Committee may provide that any Dividend
Equivalent Rights will be deemed to have been reinvested in additional Shares or
otherwise reinvested. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a shareholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to such stock dividends or stock distributions with respect
to unvested Shares, and any such dividends or stock distributions will be
accrued and paid only at such time, if any, as such Shares vest. The Committee,
in its discretion, may provide in the Award Agreement evidencing any Award that
the Participant will be entitled to Dividend Equivalent Rights with respect to
the payment of cash dividends on Shares underlying an Award during the period
beginning on the date the Award is granted and ending, with respect to each
Share subject to the Award, on the earlier of the date on which the Award is
exercised or settled or the date on which it is forfeited provided, that no
Dividend Equivalent Right will be paid with respect to the unvested Shares, and
such dividends or stock distributions will be accrued and paid only at such
time, if any, as such Shares vest. Dividend Equivalent Rights in connection with
cash dividends payable on Shares, if any, may be credited to the Participant in
the form of additional whole Shares as of the date that such cash dividends are
paid to the company’s shareholders.


(b) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity. Such additional, tandem, and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award. In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Related Entity, in which
the value of Shares subject to the Award is equivalent in value to the cash
compensation (for example, Restricted Stock or Restricted Stock Units), or in
which the exercise price, grant price or purchase price of the Award in the
nature of a right that may be exercised is equal to the Fair Market Value of the
underlying Shares minus the value of the cash compensation surrendered (for
example, Options or Stock Appreciation Right granted with an exercise price or
grant price “discounted” by the amount of the cash compensation surrendered),
provided that any such determination to grant an Award in lieu of cash
compensation must be made in a manner intended to comply with Section 409A of
the Code.


(c) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under Section
422 of the Code).


(d) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. Any installment or deferral provided for in the preceding sentence shall,
however, be subject to the Company’s compliance with applicable law and all
applicable rules of the Listing Market, and in a manner intended to be exempt
from or otherwise satisfy the requirements of Section 409A of the




12

--------------------------------------------------------------------------------




Code. The settlement of any Award may be accelerated (to the extent such
acceleration would not violate the requirements of Section 409A of the Code),
and cash paid in lieu of Shares in connection with such settlement, in the sole
discretion of the Committee or upon the occurrence of one or more specified
events (in addition to a Change in Control). Any such settlement shall be at a
value determined by the Committee in its sole discretion, which, without
limitation, may in the case of an Option or Stock Appreciation Right be limited
to the amount if any by which the Fair Market Value of a Share on the settlement
date exceeds the exercise or grant price. Installment or deferred payments may
be required by the Committee (subject to Section 7(e) of the Plan, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award Agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee, all in
a manner that is intended to be exempt from or otherwise satisfy the
requirements of Section 409A of the Code. The Committee may, without limitation,
make provision for the payment or crediting of a reasonable interest rate on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Shares.


(e) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant and sales transactions to persons
other than the Company). Accordingly, if any provision of this Plan or any Award
Agreement does not comply with the requirements of Rule 16b-3 then applicable to
any such transaction, such provision shall be construed or deemed amended to the
extent necessary to conform to the applicable requirements of Rule 16b-3 so that
such Participant shall avoid liability under Section 16(b).


8. Code Section 409A.


(a) Compliance. The Award Agreement for any Award that the Committee reasonably
determines to constitute a Section 409A Plan, as defined in Section 8(b) hereof,
and the provisions of the Plan applicable to that Award, shall be construed in a
manner consistent with the applicable requirements of Section 409A of the Code,
and the Committee, in its sole discretion and without the consent of any
Participant, may amend any Award Agreement (and the provisions of the Plan
applicable thereto) if and to the extent that the Committee determines that such
amendment is necessary or appropriate to comply with the requirements of Section
409A of the Code.


(b) Award Requirements. If any Award constitutes a “nonqualified deferred
compensation plan” under Section 409A of the Code (a “Section 409A Plan”), then
the Award shall be subject to the following additional requirements, if and to
the extent required to comply with Section 409A of the Code:


(i) Payments under the Section 409A Plan may not be made earlier than (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
corporation, or (z) the occurrence of an “unforeseeable emergency”;


(ii) The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service;


(iii) Any elections with respect to the deferral of such compensation or the
time and form of distribution of such deferred compensation shall comply with
the requirements of Section 409A(a)(4) of the Code; and


(iv) In the case of any Participant who is a “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death). For
purposes of the foregoing, the terms in quotations shall have the same meanings
as those terms have for purposes of Section 409A of




13

--------------------------------------------------------------------------------




the Code, and the limitations set forth herein shall be applied in such manner
(and only to the extent) as shall be necessary to comply with any requirements
of Section 409A of the Code that are applicable to the Award.


(c) No Representation to Participant. Notwithstanding the foregoing, or any
provision of this Plan or any Award Agreement, the Company does not make any
representation to any Participant or Beneficiary that any Awards made pursuant
to this Plan are exempt from, or satisfy, the requirements of, Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any Beneficiary for any tax, additional tax,
interest or penalties that the Participant or any Beneficiary may incur in the
event that any provision of this Plan, or any Award Agreement, or any amendment
or modification thereof, or any other action taken with respect thereto, or
otherwise in connection with an Award, is deemed to violate any of the
requirements of Section 409A.


9. Change in Control.


(a) Effect of “Change in Control.” If and only to the extent provided in any
employment or other agreement between the Participant and the Company or any
Related Entity, or in any Award Agreement, or to the extent otherwise determined
by the Committee in its sole discretion and without any requirement that each
Participant be treated consistently, upon the occurrence of a “Change in
Control,” as defined in Section 9(b) hereof:


(i) Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in Section
10(a) hereof.


(ii) Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Restricted Stock Unit Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.


(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, measure performance or deem such performance goals and conditions as
having been met as of the date of the Change in Control or any other date
specified by the Committee.


(b) Definition of “Change in Control”. Unless otherwise specified in any
employment agreement between the Participant and the Company or any Related
Entity, or in an Award Agreement, a “Change in Control” shall mean the
occurrence of any of the following after the Effective Date:


(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (A) the value of then outstanding equity securities of the Company
(the “Outstanding Company Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities) (the
foregoing Beneficial Ownership hereinafter being referred to as a "Controlling
Interest"); provided, however, that for purposes of this Section 9(b), the
following acquisitions of Outstanding Company Stock or Outstanding Company
Voting Securities shall not constitute or result in a Change in Control: (u) any
acquisition directly from the Company; (v) any acquisition by the Company; (w)
any acquisition by any Person that as of the Effective Date owns Beneficial
Ownership of a Controlling Interest; (x) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Related
Entity; (y) the Mendelson Group; or (z) any acquisition by any entity pursuant
to a transaction which complies with clauses (A), (B) and (C) of subsection
(iii) below. For this purpose, the term “Mendelson Group” means Laurans A.
Mendelson and his immediate family, which shall include his spouse, parents,
descendants and spouses of descendants. The Mendelson Group shall also include
trusts, partnerships, limited liability companies, corporations, or other
entities in which a member or members of the Mendelson Group own, directly or
indirectly, more than fifty percent (50%) of the voting power or value; or




14

--------------------------------------------------------------------------------




(ii) During any period of two (2) consecutive years individuals who, at the
beginning of such period, constitute the Board cease for any reason, other than
death, to constitute at least a majority of the Board; provided, however, that
any individual becoming a Company director whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Company directors then still in office who either were directors
at the beginning of the two-year period or whose election or nomination for
election was previously so approved shall be considered as though such
individual were a member of the Board at the beginning of such two-year period,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


(iii) Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
Subsidiaries, but in the case of this clause (y) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (A) being hereinafter referred to as a
“Business Reorganization”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (3) at least a majority of the members of the board of directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale; or


(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company and the completion of a substantial step to implement
such approval.


10. General Provisions.


(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.






15

--------------------------------------------------------------------------------




(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be assigned, pledged, hypothecated or transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent (i) such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon), (ii) are not inconsistent
with requirements of any form of registration statement under the Securities Act
of 1933, as amended, pursuant to which Shares issuable under this Plan are then
registered, and (iii) the Participant does not directly or indirectly receive
any payment of value in connection with the transfer of the Award. A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.


(c) Adjustments.


(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer to which the
Award relates, then the Committee shall, in such manner as it may deem
equitable, substitute, exchange or adjust any or all of (A) the number and kind
of Shares which may be delivered in connection with Awards granted thereafter,
(B) the number and kind of Shares subject to or deliverable in respect of
outstanding Awards, (C) the exercise price, grant price or purchase price
relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (D) any other aspect of any
Award that the Committee determines to be appropriate. In furtherance of the
foregoing, a Participant shall have a legal right to an adjustment to an
outstanding Award that constitutes a “share-based payment arrangement” in the
event of an “equity restructuring,” as such terms are defined under FASB ASC
Topic 718, which adjustment shall preserve without enlarging the value of the
Award to the Participant.


(ii) Adjustments in Case of Certain Transactions. Except as otherwise provided
in any employment agreement or in any Award Agreement, in the event of any
merger, consolidation or other reorganization in which the Company does not
survive, or in the event of any Change in Control, any outstanding Awards may be
dealt with in accordance with any of the following approaches, without the
requirement of obtaining any consent or agreement of a Participant as such, as
determined by the agreement effectuating the transaction or, if and to the
extent not so determined, as determined by the Committee in its sole discretion
and without any requirement that Participants be treated consistently: (a) the
continuation of the outstanding Awards by the Company, if the Company is a
surviving entity, (b) the assumption or substitution for, as those terms are
defined below, the outstanding Awards by the surviving entity or its parent or
subsidiary, (c) full exercisability or vesting and accelerated expiration of the
outstanding Awards, or (d) settlement of the value of the outstanding Awards in
cash or cash equivalents or other property followed by cancellation of such
Awards (which value, in the case of Options or Stock Appreciation Rights, shall
be measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction). For the purposes of this Section
10(c)(ii), an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Stock-Based Award shall be considered
assumed or substituted for if following the Change in Control, the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Stock-Based Award immediately prior to the Change in Control, on substantially
the same vesting and other terms and conditions as were applicable to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for




16

--------------------------------------------------------------------------------




each Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Stock-Based Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c)(ii) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction). A Participant may condition his exercise of
any Awards upon the consummation of the transaction.


(iii) Other Adjustments. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards, or performance goals and conditions relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
acquisitions and dispositions of businesses and assets) affecting the Company,
any Related Entity or any business unit, or the financial statements of the
Company or any Related Entity, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee's assessment of the business strategy of
the Company, any Related Entity or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant. Adjustments
permitted hereby may include, without limitation, increasing the exercise price
of Options and Stock Appreciation Rights, increasing performance goals, or other
adjustments that may be adverse to the Participant.


(d) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant's tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.


(e) Changes to the Plan and Awards. Except as otherwise specified in this
Section, the Board or the Committee may at any time and for any reason amend,
alter, suspend or terminate the Plan, or any part thereof, provided, however,
that such action by the Committee is authorized only to the extent of the
Committee’s authority under its Charter. The Company will obtain shareholder
approval of any Plan amendment to the extent necessary to comply with Applicable
Laws. Any amendment, alteration, suspension or termination of the Plan will not
impair in any material way the rights or obligations of any Participant under
any Award that is outstanding as of the effective date of the Plan amendment,
alteration, suspension of termination, without the written consent of the
Participant. However, a termination of the Plan will not affect the Committee’s
ability to exercise its authority under the Plan with respect to any Awards that
are outstanding as of the effective date of the termination. Without shareholder
approval, neither the Board nor the Committee will amend or replace previously
granted Options or SARs in a transaction that constitutes a "repricing" (this
limitation applies also to an amendment to the Plan that would have the effect
of a repricing). For this purpose, a “repricing” means: (1) amending the terms
of an Option or SAR after it is granted to lower its exercise price or base
price; (2) any other action that is treated as a repricing under generally
accepted accounting principles; and (3) canceling an Option or SAR at a time
when its strike price is equal to or greater than the fair market value of the
underlying Stock, in exchange or substitution for another Option, SAR,
Restricted Stock, other equity, or cash or other property, unless the
cancellation and exchange or substitution occurs




17

--------------------------------------------------------------------------------




in connection with a merger, acquisition, spin-off or other similar corporate
transaction. A cancellation and exchange or substitution described in clause (3)
of the preceding sentence will be considered a repricing regardless of whether
the Option, Restricted Stock or other equity is delivered simultaneously with
the cancellation, regardless of whether it is treated as a repricing under
generally accepted accounting principles, and regardless of whether it is
voluntary on the part of the Participant. Adjustments to awards under Section
10(c)(i) or (ii) will not be deemed "repricings," however.


(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person's or Participant's Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company or
any Related Entity including, without limitation, any right to receive dividends
or distributions, any right to vote or act by written consent, any right to
attend meetings of shareholders or any right to receive any information
concerning the Company’s or any Related Entity’s business, financial condition,
results of operation or prospects, unless and until such time as the Participant
is duly issued Shares on the stock books of the Company or any Related Entity in
accordance with the terms of an Award. Neither the Company, nor any Related
Entity, nor their officers or Directors, shall have any fiduciary obligation to
the Participant with respect to any Awards unless and until the Participant is
duly issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award. Neither the Company, nor any Related
Entity, nor any of their respective officers, Directors, representatives or
agents is granting any rights under the Plan to the Participant whatsoever, oral
or written, express or implied, other than those rights expressly set forth in
this Plan or the Award Agreement.


(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company or Related Entity that issues the Award;
provided that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet the obligations of the Company or Related Entity under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.


(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.


(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.


(j) Governing Law. Except as otherwise provided in any Award Agreement, the
validity, construction and effect of the Plan, any rules and regulations under
the Plan, and any Award Agreement shall be determined in accordance with the
laws of the State of Florida without giving effect to principles of conflict of
laws, and applicable federal law.






18

--------------------------------------------------------------------------------




(k) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans which may contain terms inconsistent
with the express terms of the Plan, as may be necessary or desirable to comply
with provisions of the laws, regulations or business customs of foreign
countries in which the Company or its Related Entities may operate to assure the
viability of the benefits from Awards granted to Participants performing
services in such countries and to meet the objectives of the Plan.


(l) Plan Effective Date and Shareholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to approval of the Plan,
within 12 months of its adoption by the Board, by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Section 422 of the Code and applicable requirements under the
rules of the Listing Market, and other laws, regulations, and obligations of the
Company applicable to the Plan. Unless earlier terminated by action of the
Board, the authority to make new grants under this Plan shall terminate on the
tenth anniversary of the Shareholder Approval Date, with the Plan otherwise to
remain in effect until such time as no Shares remain available for delivery
under the Plan and the Company has no further rights or obligations under the
Plan with respect to outstanding Awards.






19